—In a child support proceeding pursuant to Family Court Act article 4, the father appeals from a corrected order of the Family Court, Westchester County (Tolbert, J.), dated May 3, 2000, which denied his objections to an order of the same court (Furman, H.E.), dated April 5, 1999, which, after a hearing, denied his petition for a downward modification of child support.
Ordered that the father’s notice of appeal from an order dated September 13, 1999, is deemed a premature notice of appeal from the corrected order dated May 3, 2000 (see, CPLR 5520 [c]); and it is further,
Ordered that the corrected order is affirmed, without costs or disbursements.
Under the circumstances of this case, the father’s petition seeking a downward modification of his child support obligation was properly denied. Altman, J. P., Krausman, Florio and Cozier, JJ., concur.